In a negligence action to recover damages for personal injuries, defendant Roberto Frick appeals from an order of the Supreme Court, „ Nassau County, dated Hay 5, 1980, which denied his motion to amend his answer so as to include as an affirmative defense in mitigation of damages the plaintiff’s failure to install seat belts in her car (in which she was riding as a passenger at the time of the accident) and/or her failure to use a seat belt restraint at the time of the accident. Order reversed, with $50 costs and disbursements, and motion granted (see Karras v County of Westchester, 71 AD2d 878). The amended answer, in the form annexed to the moving papers is deemed served. Titone, J. P., Hangano, Hartuscello and Weinstein, JJ., concur.